PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HOSHIBA, Koji
Application No. 14/967,816
Filed: 14 Dec 2015
Docket No. 301/1532_00WOUND ELECTRODE ASSEMBLY FOR NONAQUEOUS ELECTROLYTE RECHARGEABLE BATTERY, NONAQUEOUS ELECTROLYTE RECHARGEABLE BATTERY INCLUDING THE SAME, AND METHOD FOR MANUFACTURING THE SAME

:
:
:	DECISION ON PETITION
:
:

RECHARGEABLE BATTERY INCLUDING 
THE SAME, AND METHOD 
FOR MANUFACTURING THE SAME

This is a decision on the renewed petition under 37 CFR 1.55(c), filed October 29, 2021, which is properly treated as a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of the Japanese application set forth in the corrected  Application Data Sheet (ADS) filed October 7, 2021.  

The petition under 37 CFR 1.55(e) is GRANTED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 
(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Applicant previously filed a petition under 37 CFR 1.55(e) on October 7, 2021.  However, the petition was dismissed in a decision mailed on October 28, 2021.  The decision explained that the petition to accept the foreign priority claim was filed more than two years after the date the 

With the instant renewed petition, Applicant has satisfactorily accounted for the delay in filing the initial petition. The other requirements for a grantable petition under 37 CFR 1.55(e) were previously met on October 7, 2021.

All of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.
	
A corrected Filing Receipt is enclosed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 216.

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee in response to the Notice of Allowance mailed September 27, 2021.

Any inquiries directly pertaining to this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt